Opinion issued July
14, 2011
 
 
 
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-01006-CV
____________
 




RALPH O. DOUGLAS, Appellant
 
V.
 
GEICO INSURANCE, Appellee
 
 
On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2010-53065
 
 
 
 
 
 
 

MEMORANDUM OPINION




This is
an attempted appeal from a trial court order staying the proceeding pending
appellant’s compliance with the vexatious litigant statute.   See
Tex. Civ. Prac. & Rem. Code Ann.
§ 11.001–.104 (West 2002).
Generally,
appeals may be taken only from final judgments.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be appealed only if
authorized by statute.  Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352–53 (Tex. 2001).  Appellant
cites no authority, and we have found none, providing for an interlocutory
appeal from an order staying a proceeding pending compliance with the vexatious
litigant statute.  See generally Tex. Civ.
Prac. & Rem. Code Ann.
§ 51.014(a) (West 2008); see, e.g., Almanza
v. Keller, No. 10-10-00419-CV, 2011 WL 167619, at *1–2 (Tex. App.—Waco Jan.
19, 2011, no pet.) (mem. op.) (concluding that no statutory right exists to
appeal vexatious litigant order requiring cost bond).
On June
17, 2011, the Court notified the parties of its intent to dismiss the appeal
for want of jurisdiction unless appellant filed a response demonstrating this
court’s jurisdiction on or before June 27, 2011.  See Tex. R. App. P. 42.3(a). Appellant
filed a response, but it does not show grounds for continuing the appeal. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),
43.2(f).  All pending motions are
dismissed as moot.
PER CURIAM
 
Panel consists of Justices Jennings, Bland, and
Massengale.